Citation Nr: 1216343	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  08-12 225	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for colon polyps, to include as secondary to exposure to toxic gas and ionizing radiation.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from July 1993 to February 1998.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA), Regional Offices (RO), in Roanoke, Virginia, that, in pertinent part, denied the above claim.

The matter was previously before the Board in March 2010, at which time the Veteran's claim was denied.  He appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2011, memorandum decision, the Court vacated the Board's decision to the extent that it denied the claim of service connection for colon polyps, to include as secondary to toxic gas exposure, and remanded the issue for further proceedings consistent with its decision.

In March 2010, the Board also remanded the issues of entitlement to service connection for pulmonary edema; a neck disorder; a right knee disorder; a right shoulder disorder; a left knee disorder, including as secondary to a right knee disorder; a sinus disorder; a left shoulder disorder, including as secondary to a right shoulder disorder; sexual dysfunction, including as secondary to posttraumatic stress disorder (PTSD); tinnitus; a skin disorder, including as secondary to toxic gas exposure; dizziness/vertigo and asthma, including as secondary to toxic gas exposure; and a psychiatric disability to include PTSD, for additional development.  These issues are still under development and have not yet been certified to the Board.  They will be the subject of a future Board decision.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he developed colon polyps as the result of in-service exposure to hydrogen sulphide (a toxic chemical).  He has also argued that the colon polyps were cancerous, which necessitated their removal and follow-up colonoscopies.

The Veteran's service treatment and personnel records confirm that he was exposed to ionizing radiation and toxic chemicals (hydrogen sulfide) during service, and was treated for a chemical inhalation injury diagnosed as pneumonitis.

In its September 2011, decision, the Court essentially held that the Board erred by concluding that the need for a VA examination for a nexus opinion had not been triggered, and suggested that further inquiry was required to determine whether the Veteran's colon polyps are analogous to colon cancer, and whether such polyps are etiologically related to active service, to include exposure to ionizing radiation or toxic chemicals. 

In light of the September 2011 Memorandum Decision, a medical opinion is required.

While colon polyps are not currently recognized as a radiogenic disease under 38 C.F.R. § 3.311 (2011) or a disease subject to presumptive service connection under 38 C.F.R. § 3.309(d) (2011); cancerous polyps are a radiogenic disease under 38 C.F.R. § 3.311.  Since the Veteran has had radiation exposure, and there is a possibility that the colon polyps are a manifestation of colon cancer, it is necessary to obtain an estimate of his radiation exposure.  While 38 C.F.R. § 3.311(a)(2)(iii) (2011).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a dose estimate of the Veteran's in-service radiation exposure in accordance with the procedures outlined in 38 C.F.R. § 3.311(a)(2)(iii). 

2.  Schedule the Veteran for a VA examination to determine whether he has colon polyps or residuals that are related to his active service, to include as secondary to exposure to toxic gas and ionizing radiation.  

The claims file, including a copy of this Remand, must be sent to the examiner for review, and consideration of such shall be reflected in the completed examination report.

The examiner should opine as to whether it is at least as likely as not that the Veteran's colon polyps were malignant; had their onset in service; are related to in-service exposure to toxic gas or ionizing radiation; or are otherwise the result of a disease or injury in service. 

The examiner should consider the documented in-service exposure to radiation and hydrogen sulfide.

The examiner should opine as to whether the Veteran's colon polyps, if not cancerous, are analogous to colon cancer.

The examiner must provide reasons for each opinion.  

If the examiner is unable to provide an opinion without resort to speculation, the examiner must explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his in-service duties, his symptoms and history, and such reports, including those of a continuity of symptomatology, must be specifically acknowledged and considered in formulating any opinions.  

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  The absence of supporting clinical records is not a sufficient reason, by itself, for rejecting his reports.

3.  If an opinion is received that the Veteran's colon polyps were malignant or the equivalent of colon cancer, refer the case to VA's Undersecretary for Benefits in order to obtain an advisory opinion from VA's Undersecretary for Health in accordance with 38 C.F.R. § 3.311(c) (2011).

4.  The agency of original jurisdiction (AOJ) should ensure that the foregoing development has been completed and that all requested medical opinions and dose estimates have been obtained.  If further action is required, it should be undertaken.

5.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order. 

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


